Exhibit 99.1 CleanAir Logix Orders Heavy Duty LNG Trucks for Operation at Port of Oakland New Port Opportunities for Westport Fuel System Solutions with Low Emissions and Fuel Price Savings August 21, 2008 VANCOUVER, BC – Westport Innovations Inc. (TSX:WPT/NASDAQ:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, announced today that CleanAir Logix of Oakland, California has ordered 9 Kenworth T800 heavy-duty liquefied natural gas (LNG) trucks, featuring Westport’s High Pressure Direct Injection (HPDI) technology, for deployment at the Port of Oakland. The Port will use the trucks for hauling containers to and from the seaport. “The Port of Oakland shares everyone’s concern about air quality in our community and the Bay Area. We are working to find responsible solutions meeting the needs of the Port and its neighbors,” said Omar R. Benjamin, Executive Director at Port of
